Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor suggest a cell structure for a secondary battery, the cell structure comprising a part of each of the lead tabs is folded, the folded part of each of the lead tabs is disposed to overlap the electrodes of the electrode assembly when viewed from a plan view in a thickness direction of the electrode assembly, and  fixing unit fixes the folded part of each of the lead tabs to at least one of two opposing surfaces of the electrode assembly, which are opposite to each other in the thickness direction thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Jeong et al., US 2014/0170470, teaches electrode tabs and electrode leads for a battery. However, the prior art of record does not teach the folded part of each of the lead tabs is disposed to overlap the electrodes when viewed from a plan view in a thickness direction of the electrode assembly, and a fixing unit fixes the folded part of each of the lead tabs to at least one opposing surface of the electrode assembly, which are opposite to each other in the thickness direction.
Kwon et al., US 2015/0072204,  teaches a cell structure for a battery comprising a plurality of tabs extending to outside of the electrode assembly. However, the prior art of record does not teach the folded part of each of the lead tabs is disposed to overlap the electrodes when viewed from a plan view in a thickness direction of the electrode assembly, and a fixing unit fixes the folded part of each of the lead tabs to at least one opposing surface of the electrode assembly, which are opposite to each other in the thickness direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727